 In the Matter Of REPUBLIC STEEL CORPORATIONandUNITED STEEL-WORKERS OF AMERICA,, C. I. O.-In the Matter of REPUBLIC STEEL CORPORATIONandBRICKLAYERSUNIONNo. 1 OF ALABAMA, SUBORDINATE TO BRICKLAYERS, MASONS AND PLAS-TERERS INTERNATIONAL UNION OF AMERICA, A. F. OF L.In the Matter of REPUBLIC STEEL CORPORATIONandBRICKLAYERS UNIONNo. 11 OF ALABAMA, SUBORDINATE TO BRICKLAYERS, MASONS AND PLAS-TERERS INTERNATIONAL UNION OF AMERICA, A. Y. OF L.CasesNos.R-4749,R-.450, and R-4751, respectively.DecidedFebrudry 4,143Jurisdiction:Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without certification of the Board; election directedamong bricklayers, notwithstanding agreement between union and companythat union might be certified upon the recoil; election directed among em-*ployees in production and maintenance unit found appropriate, notwithstandingstipulation that certification should be by a cross-check of cards, when electionunder the circumstances would best effectuate the policies of the Act ; electionsnecessary.UnitsAppropriate-forCollectiveBargaining:allbricklayers and bricklayerapprentices, but excluding bricklayer foremen, at the Gadsden plant, held anappropriate unit; all production and maintenance employees at the Gadsdenplant,with specified inclusions and exclusions; held an appropriate unit;stipulation as to.Practice and Procedure:petition ' of one union dismissed when unit desiredembraced single employee only.Mr. E. J. Magee,of Cleveland, Ohio, andMessrs.Hood, Inter,Martin, & Suttle,of Gadsden, Ala., for the Company.Messrs. Noel Beddow, R. E. Farr,andCarey E. Haigler,of Bir-,mningham, Ala., for the U: S. A.Mr. T/ioiru s R. Zeigler,of Birmingham, Ala., for the International.Mr. George N. Scott,of Birmingham, Ala., for Union No. 1.Mr. C. TV. Logan,of Gadsden, Ala., for Union No. 11.ilfr.Robert Silagi,of counsel to the Board.47 N. L R B., No. 37.1317 318DE-CISIONS OF NATIONAL LABOR RELATIONS BOARDDECISION-DIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by the United Steelworkers, of America,C. I. 0., herein called the U. S. A., by Bricklayers Union No.lj of;Alabama, Subordinate to Bricklayers, Masons and Plasterers Inter-national Union of America, A. F. of L., herein called Union No. 1,and by Bricklayers Union No. 11 of Alabama, subordinate to Brick-layers,Masons and Plasterers 'International Union of America,A.'F. of L., herein called Union NQ. 11,,each alleging that a questionaffecting commerce had arisen concerning the represent 'ation of em-ployees of Republic Steel Corporation, Birmingham and Gadsden,Alabama, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hear-ing upon due notice before William E. Spencer, Trial Examiner.Said hearing was held at Gadsden, Alabama, on January 11, 1943.The Company, the U. S. A., Union No. 1, and Union No. 11, appeared,participated, and were afforded full opportunity to be heard, to exam-,ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.' ' The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRepublic Steel Corporation, a New Jersey corporation, is_engagedin the manufacture, sale, and distribution of iron and steel prodsucts.It owns and operates extensive iron-ore and coal-inuring prop-erties,manufacturing and finishing plants, throughout the UnitedStates.This case involves only the plants at Birmingham and -Gadsden, Alabama.A substantial quantity of raw materials isshipped to Alabama from points outside the State and a substantialamount of the value of the finished materials produced at Birming-ham and Gadsden is sent to points outside the State .of Alabama.The entire production of the Company is for the war industry.The Company admits that, it is engaged- in commerce within themeaning of the National Labor Relations Act.IA representative of the BricklayersMasons and Plasterers International Union ofAmerica, A F of L,also participated in the hearing REPUBLIC STEEL CORPORATION319II.THE ORGANIZATIONSINVOLVEDUliited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization 'admitting to mein-bership employees of the Company.Bricklayers Union Nos. 1 and 11 of Alabama, Subordinate to Brick-layers,Masons and Plasters International Union of America,affili-ated with the American Federation of Labor, are labor organizationsadmitting to membership employees of the Company.-III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant exclusive bargaining rightsto any labor organization, until there has been a'certification by theBoard.-A statement of the Trial Examiner, introduced into evidence atthe hearing, indicates that the unions represent a substantial numberof employees in the units hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSUnion No. 11 requests a unit consisting of all bricklayers, brick-layer apprentices and bricklayer foremen at the Gadsden plant.TheCompany and the U. S. A. agree to a separate unit for, bricklayers,but the Company seeks the exclusion of the foremen.The recordshows that there are three regular foremen who spend all their timein supervising bricklayer workmen, and only in cases of emergencydo they lay brick.Foremen are eligible to membership in the Brick-layers International Union, but since they are not working foremen,we shall exclude them from the unit.There are two other bricklayerswho on occasion substitute for the regular foremen in cases of absenceor.when an enlarged crew is put to work on some special job. Be-2 Union No. 1 submitted a petition signed October 28, 1942,acknowledging membershipin the union and designating it as sole collective bargaining agency.The petition bore theapparently genuine signatures of both men whose names appeared on the bricklayers' payroll of December 12, 1942, at Birmingham.Union No. 11 submitted a similar petition which bore 29 apparently authentic signatures.The petition was checked against the Gadsden pay roll of December 12, 1942, which con-tained the names of 36 bricklayers,apprentices,and foremenTwenty-seven of thenames appearing on the petition were identical with names on the pay roll.,The U S.A. submitted 2,796 authorization and membership cards,bearing what ap-peared to he authentic signatures.About half were signed in 1941 and half in 1942.The Company's pay roll of December 12, 1942, showed a total of approximately 3,670hourly paid employees at its Gadsden plant.The Trial Examiner selected at random 116cards, and of this number,.the navies on 79 cards likewise appeared on the pay rollOnthetbasis of thiF spot-check. the parties.stipulated that the U S A had a substantialinterest in representation of the Company's employees at Gadsden 320DECISIONS O'F NATIONAL LABOR RELATIONS BOARDcause the major portion of theirtime'is devoted to,journeymanbrick-layer work,we shall include them in the unit of bricklayers.We find that all bricklayers and, bricklayer appreltices ' of theCompany employed at the Gadsden plant, but excluding bricklayerforemen, constitute a unit appropriate for the purposes of collec-tive bargainingwithin the 'meaning of Section 9(b) of the Act.Union No. 1 requests a unit it Birmingham similar to the onesought by UnionNo. 11at Gadsden:The Birmingham plant nor-mally employs only two bricklayers, includingthe foreman.When-ever additional men are needed,they are loaned by, the Gadsdenplant, and remain on the Gadsden pay roll, or are hired locally ona temporarybasis.The bricklayer foreman,who is also foreman 'ofa gang of laborers,performs no;masonry work,but devotes all histime to supervision;accordingly,we shall exclude him from the unit..There thus remains only one emyloyee in'the unit desired by UnionNo. 1.We have oftenheld that asingle individual is not an appro-priate unit for the purposes of collective bargaining within the mean-ing of theAct.'We shall therefore dismiss the petition of UnionNo.1. 'The Company and the U. S. A. stipulated and we find that all theproduction and maintenance employees'of the Company employedat the Gadsden plant,but' excluding executives,foremen, assistantforemen, supervisors who do not work with tools, draftsmen, .time-keepers, first-aid men and nurses,watchmen, office and, salaried em-ployees, bricklayers,bricklayer apprentices,commissary employees,and production and maintenance employees of the Truscon SteelCompany employed in its Gadsden operation,constitute,a unit appro-priate for the purposes of collective bargaining within the meaning,of Section 9 (b) of the Act..V. THE DETERMINATION OF REPRESENTATIVESOn July 15, 1941, the Company, the predecessor of the U. S. A., andan agent of the Board entered into astipulatioh which provided forBoard certification of the U.-S. A. as sole collective bargaining repre-sentative of the employees at the various plants of-the Company in theevent a check of union cards'against the Company's pay roll showedthat the Union had been designated by a majority in the agreed appro-priate units.Pursuant to this stipulation the Board conducted cross-checks of union cards against coinpany pay rolls at many plants, in-cluding the Birmingham plant, bind made its certifications on the basisof its findings.,No cross-check, however,' has been conducted at thesSeeMatter of The Central FoundryandSteel lVoikers Organizing Committee,20N L. R. B.131 and casescited therein. REPUBLIC STEEL CORPORATION321Gadsden plant. In August 1941 and again in September of the sameyear strikes occurred at the Gadsden plant.As a condition of cessa-tion of the strikes, agreements were entered into between the Companyand the U. S. A. which provided, iii part, that if and when the U. S. A.requested certification for the Gadsden plant, the procedure for suchcertification should be the same as provided for in the stipulationabove-mentioned.The Company insists that any certification in this proceeding shouldbe-by a cross-check of cards, pursuant to the stipulation, whereas' theU. S. A. desires an election.Although the stipulation entered intoin July 1941 contemplated' that future certifications in other plantsof the Clolnpany should be based upon cross-checks, it cannot precluderesolving the present question,of representation by means of an elec-tion.About half the cards submitted by the U. S. A. were signed 2years ago and some question has been raised as to the good standingof those members.Under these circumstances, we are of the opinionthat an election by secret ballot will best effectuate the policies of theAct and avoid any disputes which might arise in connection with across-check.Although the Company and Union No. 11 agreed that Union No. 11Tight be certified upon the record, we find that an election among thebricklayers at the Gadsden plant can best resolve the question con-cerning representation as to these employees.We shall direct that the questions concerning representation which,have arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic SteelCorporation, Gadsden, Alabama, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 10, of said Rules and Regulations, among theemployees in the units found appropriate in Section IV, above, who513024-43-vol 47--211 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause (1)to determine whether or not the employees in the bricklayers' unitdesire to be represented by Bricklayers Union No. 11 of Alabama, Sub-ordinate to Bricklayers, Masons and Plasterers International Unionof America, affiliated with the American Federation of Labor, for thepurposes of collective bargaining; and (2) to determine whether ornot the employees in the production and maintenance unit desire tobe represented by United Steelworkers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Republic Steel Corporation, at its Birmingham, Ala-bama, plant, filed by Bricklayers Union No. 1 of Alabama,Subordinateto Bricklayers, Masons and Plasterers International Union of Amer-ica, A. F. of L., be, and it hereby is, dismissed.